NUMBER 13-16-00317-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

CHRISTOPHER RAY MALDONADO,                                                Appellee.


                   On Appeal from the 24th District Court
                        of Victoria County, Texas.


                                      ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Victoria County, Texas, has filed a motion for stay of proceedings in the above cause.

On June 9, 2016, the trial court granted defendant’s writ of habeas corpus filed under

cause number 16-03-79247-A which dismissed the indictment in trial court cause number

15-10-28976-A. The State has filed a notice of appeal and has requested a stay in the
trial court’s proceedings pending disposition of its appeal. See TEX. CODE CRIM. PROC.

ANN. § 44.01(a)(1), (4) (West, Westlaw through Ch. 46, 2015 R.S.). The Court, having

examined and fully considered the motion for stay of proceedings, is of the opinion that

said motion should be granted. The motion for stay is hereby GRANTED, and the trial

court's proceedings are hereby ordered STAYED pending disposition of the State’s

appeal.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 18th day of July, 2016.




                                           2